Citation Nr: 1204896	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  11-22 673	)	DATE
	)
	)

On appeal forwarded to the Board by the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to dependents educational assistance under the provisions of Title 38, United States Code, Chapter 35. 


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The dates of the Veteran's service are unknown.  He is reported to have died in September 1996.




This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was transferred to the Detroit, Michigan RO in light of the appellant's request for a travel board hearing.  It is being returned to the Detroit RO in order to reschedule a video conference hearing.

The appeal is REMANDED to the Detroit RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2011 the appellant requested an opportunity to present testimony at a video conference hearing before a member of the Board.  That hearing was scheduled for November 14, 2011, however, the appellant failed to report for that proceeding.  Subsequent to that date the appellant showed good cause for his failure to report, and requested that the hearing be rescheduled.  Hence, a video conference hearing before a Veterans Law Judge must be scheduled.  38 C.F.R. § 20.700 (2011). 

Hence, this case is REMANDED to the RO for the following action: 

Schedule the appellant for a videoconference Board hearing before a Veterans Law Judge as soon as practically possible.  The appellant must be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


